Title: To John Adams from Francis Dana, 16 September 1780
From: Dana, Francis
To: Adams, John


     
      Dear Sir
      Saturday Eveng: 9 o Clock 16 September 1780First Bible Wormoes straat—Anthony Carr’s Kaa’s
     
     I am this moment arrived in Town, much fatigued, and as it is so late, you will excuse my not waiting on you this evening. You must not be surprised to find me here. I am not the messenger of any bad news from our Country. I have some dispatches from Congress, brot to Paris by Mr. Searle, one of its Members. These occasioned my coming here. They are not of consequence to be communicated immediately. To morrow will answer as well for this Purpose. I left Paris the 12th. at noon, and overtook Mr. Austin at Brussels. We have travelled together from thence. He left Paris the night of the ninth. I hope you and the young Gentlemen are well. I left Mr. Thaxter so. I am with much esteem and respect your Excellency most obedient humble Servt:
     
      FRA DANA
     
    